Citation Nr: 0418899	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946.  He died in May 2000 at the age of 76.  The appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim for service 
connection for the cause of the veteran's death and has 
notified her of the information and evidence necessary to 
substantiate her claim.

2.  The veteran died in May 2000.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as esophageal carcinoma.  There were no 
other conditions listed as contributing to death.

3.  At the time of the veteran's death, service connection 
had been established for status post left knee replacement, 
rated at 30 percent disabling; residuals of frozen feet, 
right and left, each rated at 30 percent disabling; 
peripheral neuropathy, left and right foot, each rated at 20 
percent disabling.  The combined rating for the service-
connected disabilities was 90 percent from January 1998 and a 
total rating based on individual unemployability had been in 
effect since September 1997. 

4.  The esophageal carcinoma which resulted in the veteran's 
death had its onset long after service and was unrelated to 
the veteran's military service or any incident thereof.

5.  The veteran's service-connected disabilities did not 
cause his death or contribute materially or substantially to 
the cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death due to esophageal carcinoma.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA promulgated 
revised regulations to implement these changes in the law in 
August 2001.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the appellant informed of its actions 
to develop the record, of the need for her to submit specific 
types of competent evidence that would substantiate her 
claim, and of the specific reasons for denying her claim.

By virtue of the information contained in the discussion in 
the August 2000 rating decision, the October 2000 statement 
of the case (SOC), the VCAA letter of June 2001, and the May 
2003 supplemental statement of the case (SSOC), the appellant 
was notified of the information necessary to substantiate her 
claim and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf.  Therefore, VA has no outstanding duty 
to inform her that any additional information or evidence is 
needed.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), that a notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

Upon review of the claims folder, the Board notes that the 
appellant filed a claim for service connection for the cause 
of the veteran's death in June 2000.  In an August 2000 
rating decision, the RO denied the claim of entitlement to 
service connection for the cause of the veteran's death.  

While the appellant was not provided with a VCAA letter prior 
to the initial August 2000 rating decision, the Board finds 
that the timing of the claim (June 2000), and initial rating 
decision (August 2000) made it infeasible to provide notice 
required by the VCAA (enacted in November 2000) prior to the 
initial RO decision.    

The RO informed the appellant by letter in June 2001 of the 
laws pertaining to the VCAA.  Thereafter the RO readjudicated 
the appellant's claim in a May 2003 rating decision/SSOC.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant. Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  Significantly, the 
Court took "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the RO 
readjudicating the claim, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The appellant has been provided every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error.  

The appellant has been advised as to her due process rights 
with respect to her claim.  She was told what was needed to 
support her claim.  She was informed as to what additional 
information or evidence was still needed from her and she was 
told that VA had obtained service medical records, Private 
and VA medical records.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Criteria.  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  A service-connected disability is 
the principal cause of death when that disability, "singly or 
jointly with 
some other condition was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2003).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injuries primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Background.  The appellant asserts, in essence, that the 
veteran's service-connected disabilities weakened him and 
contributed to his death.  In addition she has asserted that 
there were complications as to his treatment for cancer.  
This treatment was limited because he could not tolerate the 
chemotheraphy the doctors wanted to use.  The preferred 
treatment caused complications with his service-connected leg 
disorders and a less effective treatment had to be used which 
was a contributing factor in his death.  She also asserts 
that aspirin which he took for his service-connected 
disabilities may have contributed or caused the esophageal 
cancer which ultimately caused his death.  Finally the 
appellant alleges that an acquired psychiatric disorder 
(either a nervous disorder, traumatic stress disorder, or 
depression) caused by his service-connected physical 
disabilities weakened him and also may have contributed to 
his death

The veteran was first diagnosed with esophageal carcinoma and 
underwent chemotherapy in October and November 1998.  There 
was a recurrence of the cancer in December 1999.  The veteran 
subsequently died in May 2000.  No other cause of death was 
listed on his death certificate.

At the time of his death, his service-connected disabilities 
included status post left knee replacement, rated at 30 
percent disabling; residuals of frozen feet, right and left, 
each rated at 30 percent disabling; peripheral neuropathy, 
left and right foot, each rated at 20 percent disabling.  The 
combined service-connected disability rating was 90 percent. 

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of esophageal 
carcinoma.  In a May 1946 physical examination report 
undertaken for discharge no esophageal carcinoma was noted.

Post service medical records show no complaints or treatment 
related to esophageal carcinoma for many years after service.  

In June 2000 the RO received a claim for the cause of the 
veteran's death.

By rating action in August 2000 service connection for the 
cause of the veteran's death was denied.

In April 2001, the appellant reported that the veteran became 
depressed due to his deteriorating health long before his 
cancer.  She also alleged he suffered from a nervous disorder 
since service which she claimed caused a downward spiral that 
caused his death.  

The RO in May 2001 received a letter dated April 2001 from 
James E. Gleaves, M.D., noting that he had treated the 
veteran since February 1995.  He noted the veteran had been 
taking aspirin for inflammation and arthritis in his feet.  
This probably caused some stomach distress and he had to stop 
taking the aspirin.  The doctor opined that, "I suspect that 
the excessive Aspirin aggravated his reflux disease and 
probably potentially aggravated his esophageal cancer.  

In January 2003, the veteran's treatment records from East 
Tennessee Baptist Hospital and the East Tennessee 
Oncology/Hematology, P.C., were received.  The hospital 
records noted that the veteran was admitted in December 1999 
and treated for metastic esophageal carcinoma.  He had been 
given combined chemo/radiation therapy in October and 
November 1998 and "did extremely well" until recent CT 
scans in mid December revealed the rapid onset of pulmonary 
and hepatic metastasis.  It was decided to go ahead with 
single agent Taxol in weekly doses in hopes of ameliorating 
any complications from the chemotherapy.  It was noted that 
he took salsalates as well as a single enteric aspirin daily 
for chronic arthritis.  He also was later given Fluorouracil 
and Carboplatin but did not tolerate these very well.

In a December 1999 treatment records from (East Tennessee 
Oncology/ Hematology, P.C.), Dr. Gleaves indicated that the 
veteran responded to Fluorouracil and Cisplatinum 14 months 
prior.  However it was not felt that he could be given 
Cisplatinum at that time because of his kidney function, "as 
well as with his neuropathy, so I'm going to substitute 
weekly Taxol and watch closely for the neuropathic effects of 
it."

February 2000 treatment records from Drs. Gleaves and Lee 
indicated that his two cycles of Taxol/Fluorouracil were for 
palliative purposes.  The veteran was not considered for any 
further treatment and there was concern he would not survive 
additional treatment.

In a May 2003 letter the appellant noted she had attempted to 
get information from the veteran's doctors regarding visits 
to a psychologist.  She believed the veteran had been 
diagnosed with traumatic stress syndrome.  She however could 
not remember the doctor's name and could not locate any 
medical records.  

The Board in March 2004 referred the records in this case to 
the Veterans Health Administration (VHA) to obtain expert 
medical opinions in the case as to the following questions:

1.  Is it at least as likely as not that 
treating physicians used less effective 
treatment for the veteran's esophageal 
carcinoma because of his service-
connected disabilities, and if so, did 
this have a material influence in 
accelerating death?

2.  Is it at least as likely as not that 
the veteran's use of aspirin or other 
treatment for his service-connected 
disabilities contributed substantially or 
materially to the development of the 
esophageal carcinoma which was the 
principal cause of the veteran's death?

In a medical expert opinion dated April 2004, the VA medical 
specialist did a comprehensive review of the veteran's claims 
file.  He noted that esophageal cancer was a cancer for which 
there was no current prophylactic screening recommended in 
the United States.  In response to the first question the 
examiner noted that the evidence suggests that recurrent 
esophageal carcinoma was for the most part incurable.  The 
current national guidelines indicated that the best 
supportive therapy, Taxane based therapy, 5-fu based 
chemotherapy, or Cisplatin based chemotherapy were all 
acceptable options. The veteran's treating oncologist made a 
clinical decision to use Taxane based chemotherapy because of 
the presence of neuropathy.  This was considered a reasonable 
treatment option.  The medical specialist further noted that 
there was little data that this was less effective than a 
Cisplatin based regimen as a single agent.  While a 
combination of Cisplatin and Taxane may have had a higher 
response rate no clear benefit in terms of survival had been 
noted in combination chemotherapy regimens in these 
circumstances.  Accordingly it was not clear that he received 
a worse outcome because of the use of Taxol verses platinum.

Regarding the question of whether aspirin contributed to the 
development of esophageal carcinoma, the examiner noted that 
aspirin was not on the list of drugs classically associated 
with esophageal carcinoma.  He noted that this subject had 
been extensively reviewed with the results that aspirin 
appeared to actually be a protective against both esophageal 
adenocarcinoma and a squamous cell carcinoma.  The examiner 
opined that, "I clearly think that the medical evidence 
suggests that the use of aspirin did not contribute 
substantially materially to the development of esophageal 
carcinoma and may in fact have been protective."

Analysis.  In the present case, the veteran died in May 2000.  
The death certificate attributes death to esophageal 
carcinoma.  No contributing or underlying conditions are 
noted.  The Board has carefully reviewed all of the evidence 
in this case, but concludes that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  

Specifically, the claim must be denied on a direct basis as 
there is no medical or other competent evidence suggesting 
that the veteran's esophageal carcinoma, identified in 1998, 
was present during the veteran's military service, which 
ended in 1946.  Likewise, there is no competent evidence that 
this cancer was related to any incident of his service.  
Instead the argument has been presented that his service-
connected disabilities weakened him and otherwise prevented 
his physicians from treating him with the most effective 
chemotherapy treatment.  A second argument was that his use 
of aspirin for his service connected disorders may have 
caused or contributed to his esophageal carcinoma.  

Dr. Gleaves in his April 2001 letter noted that, "I suspect 
that the excessive aspirin aggravated his reflux disease and 
probably potentially aggravated his esophageal dysplasia.  
This also may have contributed to his esophageal cancer."  
There is no competent evidence which indicates that it is 
probable or at least as likely as not that the veteran's use 
of aspirin contributed to the development of the fatal 
cancer.  In fact the VA medical specialist's opinion dated in 
April 2004 states the opposite, "that the use of aspirin did 
not contribute substantially materially to the development of 
esophageal carcinoma and may in fact have been protective."  

Further, in the VA specialist's medical opinion it is pointed 
out that the treatment option chosen for the veteran was 
certainly reasonable, and it was not clear that the veteran 
received a "worse outcomes because of the substitution of 
Taxol vs. platinum." 

The Board is inclined to place greater probative weight on 
the VHA specialist's medical opinion of record.  The VA 
medical specialist conducted a full review of the claims 
folder, including the veteran's private medical records.  
After a summary of the evidence, including an extensive and 
comprehensive analysis, the medical specialist indicated that 
there was no evidence that the course of treatment chosen for 
the veteran was any less effective than other courses of 
treatment available.  Additionally, aspirin use appeared to 
be beneficial rather than a causation of esophageal cancer.

Although the veteran was service-connected for several other 
disabilities, there is simply no medical evidence of record 
supporting a relationship between any of these disabilities 
and the veteran's death.  There is no evidence that the 
veteran's lower extremity disabilities contributed to the 
veteran's death or were so debilitating as to hasten the 
veteran's death.

The Board also considered the allegations that a psychiatric 
condition, either depression, a nervous disorder, or a 
traumatic stress disorder secondary to his service-connected 
disorders may have caused or contributed substantially or 
materially to cause death.  In finding that it did not, the 
Board places significant probative value on the absence of 
any evidence of a chronic psychiatric disorder.  The 
appellant has noted in a May 2003 letter to the RO that she 
could not obtain any information regarding the alleged 
psychiatric disorder, nor could she remember the name of a 
treating psychiatrist.  The veteran's treatment records do 
not indicate any acquired psychiatric condition although it 
was noted in a June 1999 entry that he was anxious and 
"cranky."  Importantly, the cause of death listed on the 
Certificate of Death make no mention of a psychiatric 
disorder of any kind.  In addition, except for the 
appellant's unsubstantiated assertions, no physician has ever 
established a causal relationship between a psychiatric 
disorder and esophageal carcinoma.  Therefore, the Board 
finds the record does not support a finding that a 
psychiatric disorder was related to the veteran's ultimate 
demise.

Based on the Board's review and consideration of the VHA 
medical specialist's opinion, as well as the conflicting 
medical opinions from non-VA physicians contained in the 
record, the Board finds that the VHA opinion, which was based 
on a review of the entire claims file, as well as appropriate 
medical literature and references, is more probative than the 
opinion of the veteran's private treating physician.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's fatal cancer of the 
esophagus was either directly related to his active service, 
or to a service-connected disability.  Further, there is no 
evidence that any of the veteran's service-connected 
disorders were related in any way to his death.  Based on the 
foregoing, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



